United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooksville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1399
Issued: April 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 10, 2018 appellant, through counsel, filed a timely appeal from a May 3, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the May 3, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and entitlement to schedule award compensation, effective August 31, 2017,
because she refused an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2).
FACTUAL HISTORY
On December 8, 2015 appellant, then a 56-year-old supervisor of customer service, filed a
traumatic injury claim (Form CA-1) alleging that she sustained injuries to her right side, neck,
shoulder, and lower back at work on December 7, 2015 due to “excessive walking and bending
while working window unit.” She stopped working on December 9, 2015 and then voluntarily
retired, effective May 26, 2017.
OWCP initially denied the claim by decision dated February 1, 2016. Appellant requested
reconsideration on February 17, 2016. By decision dated April 7, 2016, OWCP vacated its prior
decision and accepted the claim for wedge compression fracture of the T9-10 and T11-12 vertebra
(closed fracture) and other intervertebral disc displacement, thoracolumbar region. OWCP placed
appellant on the periodic compensation rolls and paid wage-loss compensation benefits.
A magnetic resonance imaging (MRI) scan of the lumbar spine dated December 10, 2015
revealed compression fractures of several lower dorsal vertebral bodies and L1, disc space
desiccation and narrowing at multiple thoracic levels as well as L3-4 and L5-S1, retrolisthesis at
T12 on L1, and L5-S1 right paracentral herniation with posterior displacement and encroachment
upon the right S1 nerve root.
A September 23, 2016 work capacity evaluation form (Form OWCP-5c) signed by an
unidentifiable healthcare provider indicated that appellant was unable to work and had not reached
maximum medical improvement (MMI).
An October 25, 2016 MRI scan of the thoracic spine showed mild scoliosis, no evidence
for compression fracture, and no disc pathology or canal stenosis.
An October 25, 2016 MRI scan of the lumbar spine demonstrated remote compression
fracture of L1, no evidence for an acute fracture, central to right paracentral protrusion at L5-S1
with mild canal stenosis and bilateral foraminal narrowing in conjunction with facet arthropathy,
and disc bulge at T12-L1 without canal stenosis.
In a December 13, 2016 report, Dr. Robert R. Reppy, an osteopath specializing in family
medicine, related that appellant’s accepted diagnoses were wedge compression fracture of T9-10
and T11-12; other intervertebral disc displacement; fracture of lumbar vertebra; cerebellar
contusion; contusion of face, scalp, and neck; cervical disc displacement; lumbar disc
displacement; rotator cuff tear, right; umbilical hernia; and ventral hernia. He noted that appellant
had sustained two work injuries, the first on February 20, 2014 and another on December 7, 2015.
Dr. Reppy opined that appellant’s conditions were permanent unless surgery could be successfully
performed for her retrolisthesis and discectomies in the cervical and lumbar spine. He advised that
appellant was not capable of lifting the loads, such as mailbags and bundles, required by her work.
Dr. Reppy further advised that appellant was not capable of walking due to her retrolisthesis and
wedge fractures. He opined that appellant would be capable of modified duties that would keep
2

her sedentary, required no lifting, allowed her 15-minute breaks from sitting each hour, and
precluded any walking.
OWCP referred appellant to Dr. Fanourios Ferderigos, a Board-certified orthopedic
surgeon, for a second opinion evaluation to determine the nature and extent of her accepted
employment-related conditions. In his March 6, 2017 report, Dr. Ferderigos reviewed a statement
of accepted facts (SOAF), history of the injury, and the medical evidence of record. He conducted
a physical examination and found mild tenderness to palpation over the paravertebral region of the
cervical spine. The flexion of the cervical spine was approximately 45 degrees, extension was 10
degrees, rotation to the right was 50 degrees, rotation to the left was 60 degrees, bending to the
right was 35 degrees, and bending to the left was 30 degrees. Examination of the thoracic spine
revealed no tenderness along the paravertebral region. Evaluation of the lumbar spine revealed
tenderness to palpation over the right side of the lumbar spine from L1 to approximately S1 region.
Measurements of the lumber spine included flexion was 45 degrees, extension was 10 degrees,
rotation to the right was 60 degrees, rotation to the left was 60 degrees, bending to the right was
30 degrees, and bending to the left was 30 degrees. Appellant also had increased discomfort with
flexibility of the lumbar spine, especially at the extremes of motion. Examination of the lower
extremities revealed no sensory changes, equal bilaterally. Reflexes of the knees were 2+, the
right ankle was 1+, and the left ankle was absent. Motor activity was 5/5 of the lower extremities
and straight leg raising was negative bilaterally, except for some increased discomfort to the low
back.
Evaluation in the office with x-rays of the thoracic spine, AP and lateral, revealed some
degenerative changes of the thoracic spine, but no obvious compression fractures on the thoracic
spine that could be appreciated on the plain films. Evaluation of the lumbar spine revealed
degenerative changes of the lumbar spine. There was mild irregularity of the anterior part of the
superior endplate of L1 which could be consistent with an old mild compression fracture.
Dr. Ferderigos diagnosed cephalgia, hypertonicity of the cervical spine with decreased range of
motion, thoracic spine with a history of compression fractures without evidence of compression
fractures, compression fracture of L1 superior endplate, and chronic lumbago. He opined that the
compression fractures of the thoracic spine that continued to be present, as shown on the MRI scan
from December 10, 2015, were healed and there was no obvious evidence of compression fractures
on plain films or in the MRI scan that was performed on October 25, 2016. Dr. Ferderigos further
concluded that the disc herniation at L5-S1 had not been resolved. He also noted that appellant
exhibited subjective findings of having left radiculopathy with absent left ankle reflexes and
concluded that appellant was not able to return to her date-of-injury job, but she was capable of
working with restrictions for sitting, bending, or standing of more than two hours per day.
In a March 16, 2017 report, Dr. Reppy noted that appellant had been seen for a second
opinion evaluation and was found to have the capacity for light duty. However, appellant advised
him that “there was no such thing as light duty in a management position.” Dr. Reppy also noted
that appellant had been approved for social security and had plans to retire on June 1, 2017.
In a May 17, 2017 work capacity evaluation form (Form OWCP-5c), Dr. Reppy advised
that appellant had reached MMI and was “retiring in a few days.” He opined that she would
“never” be able to achieve an eight-hour workday and was not capable of working for the next six
weeks.

3

In a subsequently received work capacity evaluation form (Form OWCP-5c) dated May 15,
2017, Dr. Ferderigos also advised that appellant had reached MMI, but he opined that she was
capable of light-duty work with restrictions of sitting, walking, and standing for up to two hours
per day; pushing, pulling, and lifting no more than 20 pounds up to two hours per day; and no
squatting.
On May 22, 2017 the employing establishment offered appellant an employment position
as a modified customer service supervisor, effective May 27, 2017. The description of duties to
be performed included supervising employee activities, the distribution and dispatch of mail,
window services to the public, and ensuring compliance with vehicle maintenance and inspection
schedules. The physical requirements of the position included: lifting, pushing, and pulling no
more than 20 pounds for two hours; sitting, standing, and walking for two hours; simple grasping
and fine manipulation for zero to six hours; and no squatting. All physical requirements were to
be performed intermittently.
In a June 1, 2017 letter, the employing establishment requested a suitability ruling from
OWCP on the permanent modified job offer for appellant. In the letter it indicated that she had
refused the job offer and elected retirement, effective May 26, 2017.
In a work capacity evaluation form (Form OWCP-5c) dated June 14, 2017, Dr. Reppy
related that appellant’s work restrictions were “moot” because she had retired.
By letter dated June 27, 2017, OWCP advised appellant that the modified customer service
supervisor position had been found to be suitable and conformed to the work limitations provided
by Dr. Ferderigos in his second opinion reports dated March 6 and May 15, 2017. The employing
establishment confirmed that the position remained available. OWCP allowed appellant 30 days
to accept the position or provide her reasons for refusal and advised that an employee who refuses
an offer of suitable work without reasonable cause is not entitled to compensation. It also noted
that even if she was retired, her retirement was not a valid reason for refusing a suitable offer of
employment.
In a report dated May 17, 2017, received on July 10, 2017, Dr. Reppy responded to an
inquiry posed by OWCP regarding whether appellant was capable of returning to her date-of-injury
position, to which he replied “No, she may not.” He explained that appellant was no longer capable
of lifting loads, such as mailbags and bundles required by her assigned job duties, noting that she
“drops objects frequently, making her a potential danger to herself and her fellow workers.”
Dr. Reppy pointed out that, “[t]his is consequential to the cervical disc disease and its
radiculopathy affecting the upper extremities, especially the poor grip strength.” He noted that
appellant could only perform modified-duty work “that would keep her sedentary, not require any
lifting, allow her 15-minute breaks from sitting once an hour, and not require any walking.” He
pointed out that appellant’s “ability to walk is less than that required by her job.” Dr. Reppy
concluded that “the present level of disability is a direct result of the work-related condition.” In
response to OWCP’s inquiry as to the estimated date that appellant could return to duty, Dr. Reppy
responded that appellant’s injuries were permanent.
Attached to Dr. Reppy’s report was a work restriction evaluation (Form OWCP 5c). He
held appellant off work for six weeks. Appellant would then be released to sedentary light-duty
work and her restrictions were permanent. When asked whether appellant would be capable of
working an eight-hour workday, he responded “never.”
4

On July 13, 2017 Dr. Reppy reported that appellant related a lessening of her low back pain
and neck pain, which she “attributed to the fact that she had not done her exercise routine of
walking over a mile for the last two days.”
In a July 20, 2017 report, Dr. Reppy noted that Dr. Ferderigos had spent “30 minutes total”
with appellant, as opposed to the “many, many hours” he had spent with her. He disagreed with
Dr. Ferderigos’ reading of appellant’s MRI scan as showing only “minor scoliosis” and “no
evidence of compression fractures.” Dr. Reppy indicated that the radiologist who saw the
diagnostics results reported a disc herniation at L5-S1 and retrolisthesis of T12 upon L1. He also
reported that OWCP had erroneously indicated that no cervical or lumbar diagnoses were accepted
under appellant’s claim, and yet she clearly had an “intervertebral disc displacement,
thoracolumbar region” as one of her accepted diagnoses.
By letter dated August 10, 2017, OWCP confirmed that the modified customer service
supervisor position remained available to appellant. It informed her that it had considered all
reasons she had provided for refusing to accept the offered position and did not find them to be
valid. OWCP allowed her an additional 15 days to accept and report to the position. It advised
her that if she did not accept and report to the position during the allotted period, her entitlement
to wage-loss compensation and schedule award benefits would be terminated.
In response, appellant submitted an August 24, 2017 report from Dr. Reppy who indicated
that both appellant’s neck and low back pain had increased after helping her mother up from a fall
out of her wheelchair.
By decision dated August 31, 2017, OWCP terminated appellant’s wage-loss
compensation and entitlement to schedule award compensation effective that day because she had
refused suitable work, pursuant to 5 U.S.C. § 8106(c)(2).
On September 7, 2017 counsel requested a telephonic hearing by a representative of
OWCP’s Branch of Hearings and Review.
Appellant also submitted reports dated September 20 and October 18, 2017 from Dr. Reppy
who indicated that appellant walked with a two-pound weight in each hand for an hour, or about
1.5 miles. Dr. Reppy also advised on November 16, 2017 that her walking tolerance was 15
minutes or a quarter of a mile. On December 14, 2017 he noted again that appellant reported a
lessening of her low back pain and neck pain, which she “attributed to the fact that she had not
done her exercise routine of walking over a mile for the last two days.” Then Dr. Reppy advised
on January 17, 2018 that her walking limit was one hour.
In reports dated January 8 and 29, 2018, Dr. Reppy continued to opine that appellant was
not capable of returning to work because she could no longer lift the loads required by her work
specifications due to her herniated lumbar disc, compression fractures, and retrolisthesis.
A telephonic hearing was held on February 16, 2018 before an OWCP hearing
representative. Appellant provided testimony and the hearing representative held the case record
open for 30 days for the submission of additional evidence.
Appellant subsequently submitted reports dated February 26, March 8, and April 11, 2018
from Dr. Reppy who reiterated his medical opinions and provided progress notes.
5

By decision dated May 3, 2018, the hearing representative affirmed OWCP’s August 31,
2017 decision, finding that Dr. Ferderigos represented the weight of the medical evidence. She
found that the duties of the modified job offer indicated that appellant would only supervise and
the medical evidence appellant submitted failed to establish why she could not perform the
modified customer service supervisor position.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification of
compensation benefits.4 Section 8106(c)(2) of FECA provides that a partially disabled employee
who refuses or neglects to work after suitable work is offered to, procured by, or secured for the
employee is not entitled to compensation.5 Section 8106(c)(2) will be narrowly construed as it
serves as a penalty provision, which may bar an employee’s entitlement to compensation based on
a refusal to accept a suitable offer of employment.6
Section 10.517(a) of FECA’s implementing regulations provides that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.7 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.8
To justify termination, OWCP must show that the work offered was suitable and that
appellant was informed of the consequences of his or her refusal to accept such employment.9 In
determining what constitutes suitable work for a particular disabled employee, OWCP considers
the employee’s current physical limitations, whether the work is available within the employee’s
demonstrated commuting area, the employee’s qualifications to perform such work, and other
relevant factors.10 OWCP procedures state that acceptable reasons for refusing an offered position
include withdrawal of the offer or medical evidence of inability to do the work or travel to the
job.11
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a

4

See Mohamed Yunis, 42 ECAB 325, 334 (1991).

5

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

6

See Joan F. Burke, 54 ECAB 406 (2003).

7

20 C.F.R. § 10.517(a).

8

Id. at § 10.516.

9
See Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
10

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.5a
(June 2013); see E.B., Docket No. 13-0319 (issued May 14, 2013).

6

third physician who shall make an examination.12 The implementing regulation provides that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.13
In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical examiner for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.14
ANALYSIS
The Board finds that OWCP improperly terminated appellant’s wage-loss compensation
and entitlement to schedule award compensation pursuant to 5 U.S.C. § 8106(c)(2), effective
August 31, 2017, as there remains an unresolved conflict in medical opinion evidence between
Dr. Reppy, appellant’s attending physician, and Dr. Ferderigos, the second opinion physician.
In his March 6, 2017 report, Dr. Ferderigos found that appellant was capable of working
with restrictions of sitting, bending, or standing more than two hours per day. In his work capacity
evaluation form (Form OWCP-5c) dated May 15, 2017, he further advised that appellant had
reached MMI and he opined that she was capable of light-duty work, again noting restrictions of
sitting, walking, and standing for up to two hours per day; pushing, pulling, and lifting no more
than 20 pounds for no more than two hours per day; and no squatting.
On May 22, 2017 the employing establishment offered appellant a modified job as a
modified customer service supervisor effective May 27, 2017. The description of duties to be
performed included supervising employee activities, the distribution and dispatch of mail, window
services to the public, and ensuring compliance with vehicle maintenance and inspection
schedules. The physical requirements of the position included lifting, pushing, and pulling no
more than 20 pounds for two hours, sitting, standing, and walking for two hours, simple grasping
and fine manipulation for zero to six hours, and no squatting. All physical requirements were to
be performed intermittently.
In his several reports, Dr. Reppy opined that appellant’s conditions were permanent unless
she underwent surgery. As such, he concluded that she was incapable of lifting loads, such as
mailbags and bundles, and drops objects frequently, “making her a potential danger to herself and
her fellow workers,” adding that “[t]his is consequential to the cervical disc disease and its
radiculopathy affecting the upper extremities, especially the poor grip strength.” Dr. Reppy
recommended sedentary work requiring no lifting, precluded walking due to retrolisthesis and
wedge fractures, and allowed for 15-minute breaks per hour from sitting, all contrary to the
restrictions recommended by Dr. Ferderigos. Dr. Reppy concluded in his May 17, 2017 work
12

5 U.S.C. § 8123(a); see L.B., Docket No. 18-0560 (issued August 20, 2018).

13

20 C.F.R. § 10.321; see L.B., id.

14

A.E., Docket No. 18-0891 (issued January 22, 2019); R.C., 58 ECAB 238 (2006); Barry Neutuch, 54 ECAB
313 (2003); David W. Pickett, 54 ECAB 272 (2002).

7

capacity evaluation that appellant would “never” be capable of working an eight-hour day and that
she was incapable of working for the next six weeks.
Appellant’s treating physician, Dr. Reppy, and OWCP’s second opinion physician,
Dr. Ferderigos, disagreed regarding her work capacity. As such, the Board finds that a conflict of
medical opinion exists relative to this issue. OWCP should have resolved the conflict of medical
opinion evidence before terminating compensation. As OWCP failed to resolve the conflict of
medical opinion evidence, the Board finds that it has not met its burden of proof to terminate
appellant’s wage-loss compensation and entitlement to schedule award compensation, pursuant to
5 U.S.C. § 8106(c)(2).15
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s wage-loss compensation
and entitlement to schedule award benefits, effective August 31, 2017.
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2018 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: April 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See generally, P.P., Docket No. 17-0023 (issued June 4, 2018) (the Board reversed OWCP’s termination decision
due to an unresolved conflict in medical opinion between appellant’s treating physician and OWCP’s second opinion
physician regarding appellant’s ability to return to his full-duty position and his need for ongoing medical treatment).

8

